Citation Nr: 1424029	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a lumbar spine disability.

2.  Entitlement to an initial rating greater than 10 percent for right knee patellofemoral pain syndrome.

3.  Entitlement to an initial rating greater than 10 percent prior to January 26, 2011, for a right ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1995 to December 2000 and from May 2005 to April 2007, including in support of Operation Enduring Freedom.  He also had additional unverified U.S. Naval Reserve (USNR) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted, in pertinent part, the Veteran's claims of service connection for a lumbosacral spine disability (characterized as lumbar strain), assigning a 10 percent rating effective April 3, 2007, right knee patellofemoral pain syndrome, assigning a 10 percent rating effective November 28, 2007, and for right ankle strain, assigning a zero percent rating effective November 28, 2007.  The Veteran disagreed with this decision in later in September 2008.  He perfected a timely appeal in June 2009 and requested a videoconference Board hearing.

In an April 2011 rating decision, the RO assigned staged ratings of 10 percent effective November 28, 2007, and 20 percent effective January 27, 2011, for the Veteran's service-connected right ankle strain.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

A videoconference Board hearing was held at the RO in July 2011 before the undersigned Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.

In November 2011, the Board denied the Veteran's higher initial rating claim for his service-connected right knee patellofemoral pain syndrome, granted a higher initial 20 percent rating prior to January 27, 2011, for the Veteran's service-connected right ankle strain, and remanded the Veteran's higher initial rating claim to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain the Veteran's updated VA outpatient treatment records from the VA Medical Center in Richmond, Virginia.  These records subsequently were associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a January 2012 rating decision, the RO implemented the Board's November 2011 decision and assigned a higher initial 20 percent rating effective November 28, 2007, for the Veteran's service-connected right ankle strain.  

Pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision denying a higher initial rating for the Veteran's service-connected right knee patellofemoral pain syndrome and granting a higher initial rating for the Veteran's service-connected right ankle strain was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.

The Veteran testified during his July 2011 Board hearing that an award of an initial 20 percent rating for his service-connected right ankle strain would satisfy his appeal on this claim.  The Board notes that it granted the Veteran's higher initial rating claim for a service-connected right ankle strain in the November 2011 decision that subsequently was vacated in April 2014.  The January 2012 rating decision, which implemented the Board's November 2011 decision and assigned a 20 percent rating effective November 28, 2007, for the Veteran's service-connected right ankle strain, was not affected by the settlement agreement which vacated the Board's November 2011 decision.  The Board has considered the additional evidence submitted by the Veteran since the November 2011 decision and finds that it does not support assigning an initial rating greater than 20 percent for the Veteran's service-connected right ankle strain (as discussed below).  Because this decision again grants an initial 20 percent rating for the Veteran's service-connected right ankle disability, it resolves the Veteran's appeal with respect to this claim.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (finding that claimant may limit an appeal to a specific evaluation).


FINDINGS OF FACT

1.  The record evidence indicates that the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, flexion to 66 degrees with objective evidence of pain on active range of motion and on repetitive range of motion testing but no additional limitation of motion and complaints of pain.

2.  The record evidence indicates that the Veteran's service-connected right knee patellofemoral pain syndrome is manifested by, at worst, complaints of pain and  locking, popping, and grinding with flexion limited to 113 degrees.

3.  The record evidence indicates that the Veteran's right ankle strain is manifested by, at worst, complaints of swelling, popping, and grinding, and pain with dorsiflexion limited to 0 degrees.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013);  38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

2.  The criteria for an initial rating greater than 10 percent for right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5099-5024 (2013).

3.  The criteria for an initial rating of 20 percent for a right ankle strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims for a lumbosacral spine disability, right knee patellofemoral pain syndrome, and for right ankle strain are "downstream" elements of the RO's grant of service connection for these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In December 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claims for a lumbosacral spine disability, right knee patellofemoral pain syndrome, and for right ankle strain, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2007 VCAA notice was issued prior to the currently appealed rating decision issued in September 2008; thus, this notice was timely.  Because all of the Veteran's higher initial rating claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for a lumbosacral spine disability, right knee patellofemoral pain syndrome, and for right ankle strain, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Additional evidence received since the Board's November 2011 decision, which was vacated in April 2014, has been considered in adjudicating the currently appealed claims (as is explained in more detail below).  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected lumbosacral spine disability, right knee patellofemoral pain syndrome, and right ankle strain.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. The VLJ specifically noted the issues as entitlement to higher initial ratings for a lumbosacral spine disability, right knee patellofemoral pain syndrome, and for right ankle strain. The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Higher Initial Rating Claims

The Veteran contends that his service-connected lumbosacral spine disability, right knee patellofemoral pain syndrome, and right ankle strain are all more disabling than currently (and initially evaluated).  He specifically contends that his lumbosacral spine limits his activities of daily living.  He also specifically contends that his right knee patellofemoral pain syndrome results in right knee locking and pain.  He finally contends that his right ankle strain results in significant instability and difficulty standing and walking.  

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected lumbosacral spine disability currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain).  See 38 C.F.R. § 4.71a, DC 5237 (2013).  Under the General Rating Formula, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The Veteran's service-connected right knee patellofemoral pain syndrome currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5099-5024 (other knee disability-tenosynovitis).  Under DC 5024, tenosynovitis will be rated on limitation of motion of the affected part (in this case, the right knee) as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5024 (2013).  Under DC 5003, a 10 percent rating is assigned for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2013).

The Veteran's service-connected right ankle strain currently is evaluated as 20 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5271 (limited motion of the ankle).  See 38 C.F.R. § 4.71a, DC 5271 (2013).  A maximum 20 percent rating is assigned under DC 5271 for marked limited motion of the ankle.  Id.  Because the Veteran is receiving the maximum disability rating available under DC 5271, other potentially applicable DC's for evaluating ankle disabilities must be considered.  Under DC 5270 (ankylosis of the ankle), a 30 percent rating is assigned for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A maximum 40 percent rating is assigned under DC 5270 for ankylosis of the ankle in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  See 38 C.F.R. § 4.71a, DC 5270 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints.  The lumbar vertebrae are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2013).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  [Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to adequately compensate for functional loss, which comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

The Veteran's available service treatment records show that he injured his lumbosacral spine, right knee, and right ankle during service.

The post-service evidence shows that, on VA examination in January 2008, the Veteran's complaints included constant right knee pain, swelling, locking, buckling, popping and grinding, and right ankle swelling, popping and grinding as well as pain two times per week.  He reported using a brace and Motrin with some success. Flare-ups of right knee pain occurred with running or exercise and lasted for one day.  Flare-ups of right ankle pain lasted two to three days.  Physical examination of the right knee showed no crepitus, 5/5 muscle strength, and no muscle atrophy.  Range of motion testing of the right knee showed flexion to 140 degrees with pain at 140 degrees and extension to 0 degrees with pain at 0 degrees.  Physical examination of the right ankle found pain on palpation without edema and 2+ reflexes in the brachial and ankles bilaterally.  Range of motion testing of the right ankle showed dorsiflexion to 20 degrees with pain at 20 degrees and plantar flexion to 45 degrees with pain at 45 degrees.  X-rays showed a normal right knee and right ankle.  An addendum to this examination indicated that there was no pain on range of motion or flare-ups except as stated and there were no additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use. The diagnoses were right knee patellofemoral syndrome and right ankle strain.

An April 2008 VA treatment note indicated that there was patellar crepitus in the right knee.

An April 2009 VA ankle x-ray found soft tissue swelling overlying the lateral malleolus that might be related to a ligamentous injury.

VA magnetic resonance imaging (MRI) scan of the Veteran's lumbosacral spine taken in September 2009 showed a "[m]edium-sized left centrolateral L5-S1 disc herniation that impinges upon the left nerve root that exits at S1/2," and small diffuse subligamentous disc at L4-5 "which when combined with thickening of the ligamenta flava and a small bony spinal canal produces a borderline spinal stenosis at this level."

An October 2009 VA outpatient treatment note indicated that the Veteran wore an ace wrap on his ankle most of the time and his ankle swelled most of the time.  He reported a constant ache which he rated as 2-3/10 on a pain scale (with 0/10 being the least pain and 10/10 being the worst imaginable pain).  The Veteran used no assistive devices and denied experiencing any falls.  Physical examination of the right ankle found mild edema laterally and the lateral and dorsal surfaces sore to palpation. Range of motion of the right ankle was within normal functional limits.  There was dorsal pain with active dorsiflexion and inversion with resistance to eversion, dorsiflexion, and plantar flexion.  Gait was independent and there was a mild right limp.

The Veteran had L5-S1 hemilaminectomy/discectomy at a VAMC in January 2010.  The pre-operative and post-operative diagnoses were lumbar radiculopathy.  The surgical finding was herniated left L5/S1 disc.  There were no complications.  

VA x-rays of the Veteran's lumbosacral spine taken in February 2010 showed interval L5-S1 laminectomy with the "remainder unchanged."

On VA outpatient treatment in May 2010, the Veteran "returns with no change in the pain or numbness.  No bowel or bladder incontinence."  Physical examination showed normal ambulation.  The impression was lumbosacral spine radiculopathy.  The VA clinician stated that the Veteran should not lift anything above 25 pounds and "must not lift objects placed lower than 9 inches from [the] floor, frequent position changes (sitting/standing/[walking]) with no maintained position for [more than] 1 hour [and] no activities requiring sitting or standing with forward flexed trunk."

On VA pain management consult in June 2010, the Veteran's complaints included pain in the mid lumbar spine and radiating over the left back of the thigh to the upper calf muscles, numbness in the left foot, frequent falls, occasional tingling pain in the left buttock, and left leg hamstring tightness.  "His left foot is very sensitive and he cannot walk on it."  The Veteran described his low back pain as "aching, grinding."  He also complained of right ankle swelling.  He denied any bowel or bladder dysfunction.  The Veteran's January 2010 back surgery was noted.  Physical examination showed normal heel/toe walking, an unrestricted range of motion in the lumbar spine, tenderness over the hamstring muscles and mid lumbar spine, negative straight leg raising "but at 60 degrees he experiences tightness of the hamstrings."  The impressions were status post low back surgery, left lumbar radiculopathy, and low back muscle spasm.

A July 2010 private Functional Capacity Evaluation found right ankle dorsiflexion to be zero degrees, plantar flexion from 0-34 degrees, inversion from 0-18 degrees, and eversion from 0-16 degrees.

On VA outpatient treatment in September 2010, the Veteran complained of low back pain with radiating pain of the left lower extremity.  The Veteran "notes no bowel or bladder dysfunction and he describes no significant weakness and no gait disturbance.  He notes no recent trauma and denies any recent acute exacerbation.  He notes symptoms ameliorated with resting and symptoms are exacerbated with range of motion activities."  Physical examination showed 5/5 muscle strength bilaterally, 2+ bilateral reflexes throughout, normal sensation to pinprick and light touch "throughout with the exception of subjective left lateral foot tingling; however there is an appreciation of sharp and dull."  X-rays showed L5-S1 residuals herniated disc material "with what appears to be significant scar tissue formation," foraminal narrowing "and likely nerve root compression association," degenerative disc disease at L4-5 and L5-S1, a small central herniation of the L4-5 without foraminal narrowing, nerve root compression, or significant thecal sac compression.  The assessment was status-post left L5-S1 hemilaminectomy discectomy with recurrence of symptoms and x-rays showing "residual disc material with scar tissue formation."

An October 2010 VA treatment note found the vascular, neurological and musculoskeletal examination of the right ankle to be unremarkable.  An orthopedic examination found pain and discomfort in the ankle area.

On VA outpatient treatment in December 2010, the Veteran's complaints included low back and left leg pain.  The VA clinician stated:

This is a 36-year-old pleasant [Veteran] who has been seen at Richmond neurosurgery for his present symptoms on 09/30/2010.  Their assessment was status post left L5-S1 hemilaminectomy and diskectomy with recurrence of symptoms.  With imaging studies, there was residual disk material with scar tissue formation.  This has been explained to the [Veteran].  They suggested oral analgesics, physical therapy treatments, and epidural injections.  The [Veteran] was pleased with the conservative form of treatment, and he is scheduled to be seen in 3 months.  The [Veteran] is very active and has been driving the ambulance van from the hospital.  He has also been seen by Salem orthopedics for his right ankle.  He has been complaining of stiffness early in the morning and stiffness gradually improves, but as the day passes by, he starts getting back and leg pain.  He has pain in the left leg and mostly on the outer side of the left ankle.   He is otherwise fine.  This has been going on for the past 10 years. 

The Veteran also stated that his activities of daily living had not been affected "much" by his low back and left leg pain. 

On VA joints examination in January 2011, the Veteran's complaints included right knee pain that affected his joint motion and right ankle strain.  The Veteran denied any deformities, giving way, instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, effusion, symptoms of inflammation or flare-ups.  He was able to stand for 15 to 30 minutes and walk up to 1/4 mile with pain.  He reported being struck in the back of his right ankle at a basketball game in 2009.  He was right-hand dominant.  Physical examination of the right knee showed a normal gait, clicks or snaps without masses behind the knee, no evidence of abnormal weight-bearing, and no grinding, instability, or patellar or meniscus abnormality or abnormal tendons.  Physical examination of the right ankle showed edema and tenderness in the lateral malleolus but no instability, tendon abnormality, or angulation.  Range of motion testing of the right knee showed flexion from 0-113 degrees and extension to zero degrees (or normal).  There was no objective evidence of pain or other additional limitations following repetitive motion.  Range of motion testing of the right ankle showed dorsiflexion from 0-14 degrees and plantar flexion from 0-17 degrees.  There was no objective evidence of pain or other additional limitations following repetitive motion.  There also was no ankle joint ankylosis.  X-rays of the right knee were unremarkable.  X-rays of the right ankle showed minimal subscapular ossiform without evidence of a significant joint effusion and soft tissue swelling "diminished/resolved in the interval."  The diagnoses were right knee patellofemoral syndrome and right ankle strain with frayed deltoid ligament.

On VA spine examination in January 2011, the Veteran's complaints included "burning and 'locking' of spine with reduced range of motion of back" and "numbness and tingling in left foot with pain on left posterior [and] upper calf."  The Veteran experienced moderate flare-ups of low back pain on a weekly basis which lasted for hours.  He was "unable to stand or sit for prolonged periods of time" during flare-ups of low back pain.  He denied any bowel or bladder impairment.  A history of decreased motion, stiffness, weakness, spasm, and spine pain was noted.  The Veteran had been prescribed 6 weeks of bed rest following lumbosacral spine surgery in January 2010.

Physical examination of the spine in January 2011 showed normal posture, head position, and gait, lumbar flattening, no thoracolumbar spine ankylosis, pain with motion and tenderness in the thoracolumbar sacrospinalis muscles not severe enough to be responsible for abnormal gait or abnormal spinal contour, hypoactive ankle reflexes, 5/5 motor strength, and normal sensation of the bilateral lower extremities.  Range of motion testing of the lumbosacral spine showed flexion to 66 degrees, extension to 25 degrees, left lateral flexion to 15 degrees, left lateral rotation to 30 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion and on repetitive range of motion testing but no additional limitation of motion.  Prior x-rays were reviewed.  There were no incapacitating episodes due to intervertebral disc syndrome.  The Veteran had lost 8 weeks of work in the previous year due "surgical repair of lumbar spine."  The diagnosis was degenerative disc disease of the lumbosacral spine with left lower extremity radicular symptoms.

On VA outpatient treatment in April 2011, the Veteran requested a less restrictive ankle brace.  "The current Arizona brace, he doesn't use because it limits walking and driving. He now uses an ace wrap."  Physical examination showed normal ambulation.  The impression was ankle pain.

The Veteran testified at his July 2011 Board hearing that his knees interfered with certain aspects of his personal care, including bathing and dressing.  He experienced knee popping and locking, particularly with activities such as climbing the stairs.  He also testified that he recently had been prescribed an ankle brace and experienced ankle instability while walking but had not fallen.  His right ankle symptoms included instability, pain, weakness, swelling and constant aching.

A VA Nurse Practitioner Note dated in October 2011 and included in the Veteran's VA outpatient treatment records shows that he failed to report for VA examination in October 2011.

On VA outpatient treatment in November 2011, the Veteran complained of "chronic low back pain that extends to the left lower extremity."  He also complained of "pain in the left foot including toes 3, 4, and 5 and the sole of the foot, as well as the top of the left posterior calf.  He has flares of pain at the end of the day or after work."  He described his low back pain as "aching back pain...at the surgical site" which occurred "with 'any movement' and is worse with flexion of the spine but not with hyperextension."  His back pain was worse than his left leg pain.  He was status-post left L5-S1 hemilaminectomy in January 2010.  He reported that "he has been going to the gym regularly."  He was able to walk 1/4 mile without resting.  He denied any bowel or bladder dysfunction.  Physical examination showed a stable and balanced gait, an ability to rise and sit "easily without assistance," 5/5 muscle strength, negative straight leg raising, non-hyper-reflexic deep tendon reflexes, mild stiffness on hyperextension of the lumbar spine "but pain with flexion of the spine," intact sensation, and an ability to heel and toe walk.  Prior radiological studies were reviewed.  The VA neurologist concluded that "it is questionable whether or not the [Veteran] would obtain benefit from a re-do surgery to address the residual disk material and scar tissue."  The Veteran "made it very clear that he is declining any surgical intervention."

In July 2012, it was noted that the Veteran's low back pain was "under control."  He was status-post laminectomy of the lumbar spine in January 2010.  "Since then he has had Lortab 5 mg 3 times a day, gabapentin, and ACE inhibitor."  The impressions included chronic back pain that was stable.

In April 2013, the Veteran's complaints included back spasms "for which he has been using the muscle relaxers" as needed.  "He does get the pain on the left lower extremity and the gabapentin was helpful but was making him sleepy."  His activities of daily living were not affected by his low back pain.  The impressions included status-post low back surgery, left lumbar radiculopathy, and right ankle pain.  The Veteran was advised to take ibuprofen 800 mg 3 times a day as needed.  He was given prescriptions for hydrocodone 1 tablet 3 times a day as needed and for Baclofen 10 mg 2 times a day as needed.  He was advised further to use capsaicin cream on his low back.

VA MRI scan of the Veteran's knee taken in October 2013 showed patellofemoral and medical compartmental cartilaginous irregularity "more prominently seen in the medial compartment," probable degenerative free edge irregularly of the medial meniscus, intact lateral meniscus and cruciate ligaments, and intact extensor mechanism with patellar tendinosis.  VA x-rays of the knees taken in October 2013 showed "good maintenance of the medial and lateral joint space compartments.  No fracture, dislocation, bone destruction, soft tissue calcification, or knee joint effusion is seen."  The radiologist's impression was no bone abnormality.

On VA outpatient treatment in December 2013, the Veteran's complaints included worsening symptoms "as expected up and down stairs."  A history of right knee patellofemoral pain was noted.  The Veteran denied any knee instability and used ibuprofen intermittently.  He was prescribed meloxicam 15 mg 1 tablet daily and was advised to discontinue using ibuprofen while taking meloxicam.  Physical examination of the knees showed early patellofemoral arthrosis, intact cruciate ligaments, and "no obvious meniscal pathology."  The impression was right knee patellofemoral arthrosis.


Analysis

Lumbosacral Spine

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for a service-connected lumbosacral spine disability.  The Veteran contends that his service-connected lumbosacral spine disability is more disabling than currently evaluated.  The Board acknowledges initially that the Veteran injured his lumbosacral spine during active service.  The record evidence does not support the Veteran's assertions regarding worsening of the symptomatology attributable to his service-connected lumbosacral spine disability, however.  It shows instead that this disability has been manifested by, at worst, flexion to 66 degrees with objective evidence of pain on active range of motion and on repetitive range of motion testing but no additional limitation of motion, and complaints of pain (as seen on VA spine examination in January 2011) throughout the pendency of this appeal.  The Board also acknowledges that the Veteran was diagnosed as having a herniated lumbar disc in 2009 and had surgery in January 2010 to treat this condition.  The Board acknowledges further that this post-service lumbosacral spine surgery left the Veteran with residual low back pain and limited motion in the lumbosacral spine.  There is no indication in the record, however, that the Veteran's service-connected lumbosacral spine disability is manifested by forward flexion between 30 and 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour (i.e., at least a 20 percent rating under DC 5237) such that an initial rating greater than 10 percent is warranted for this disability at any time during the appeal period.  See 38 C.F.R. § 4.71a, DC 5237 (2013).  

For example, in December 2010, it was noted that the Veteran was "very pleased" with the conservative treatment suggested by his VA treating clinicians for his service-connected lumbosacral spine disability and remained "very active" in spite of his continuing chronic low back pain.  The Veteran also stated in December 2010 that his activities of daily living had not been affected "much" by his low back and left leg pain.  At his most recent VA examination in January 2011, physical examination of the Veteran's spine showed normal posture, head position, and gait, lumbar flattening, no thoracolumbar spine ankylosis, pain with motion and tenderness in the thoracolumbar sacrospinalis muscles not severe enough to be responsible for abnormal gait or abnormal spinal contour, 5/5 motor strength, and normal sensation of the bilateral lower extremities.  Range of motion testing of the lumbosacral spine showed flexion limited to 66 degrees with objective evidence of pain on active range of motion and on repetitive range of motion testing but no additional limitation of motion.  There were no incapacitating episodes due to intervertebral disc syndrome.  The Veteran had lost 8 weeks of work in the previous year following his surgery.  On VA outpatient treatment in November 2011, the Veteran reported that "he has been going to the gym regularly."  Physical examination showed mild stiffness on hyperextension of the lumbar spine "but pain with flexion of the spine."  In July 2012, it was noted that the Veteran's low back pain was "under control."  The impressions included chronic back pain that was stable.  It was noted in April 2013 that the Veteran's activities of daily living were not affected by his low back pain.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 10 percent for his service-connected lumbosacral spine disability at any time during the appeal period.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent for a service-connected lumbosacral spine disability have not been met.

The Veteran also is not entitled to a separate rating for any objective neurologic abnormalities associated with his service-connected lumbosacral spine disability.  The Veteran repeatedly has denied experiencing any bowel or bladder impairment as a result of his service-connected lumbosacral spine disability when examined during the pendency of this appeal.  The Board notes that, in an August 2010 rating decision, the RO granted service connection for radiculopathy of the left sciatic nerve, assigning a 20 percent rating effective May 21, 2010, and for a left hip strain, assigning a 10 percent rating effective May 21, 2010, each as secondary to the Veteran's service-connected lumbosacral spine disability.  The record evidence does not support the assignment of additional separate ratings for other objective neurologic abnormalities associated with the Veteran's service-connected lumbosacral spine disability.

Right Knee Disability

The Board next finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for right knee patellofemoral pain syndrome.  The Veteran has contended that this disability is more disabling than currently evaluated.  The Board acknowledges initially that the Veteran injured his right knee during active service.  The record evidence does not support the Veteran's assertions regarding worsening of the symptomatology attributable to his service-connected right knee disability at any time during the pendency of this appeal, however.  It shows instead that the Veteran's service-connected right knee patellofemoral pain syndrome has been manifested by, at worst, complaints of pain and  locking, popping, and grinding with flexion limited to 113 degrees throughout the pendency of this appeal.  For example, although the Veteran complained of constant right knee pain in January 2008, physical examination showed a full range of motion and muscle strength without crepitus or muscle atrophy.  Patellar crepitus subsequently was noted in the right knee on April 2008 x-rays.  VA examination in January 2011 showed clicks or snaps without masses behind the right knee, no evidence of abnormal weight-bearing, and no grinding, instability, or patellar or meniscus abnormality or abnormal tendons in the right knee.  Range of motion testing of the right knee showed flexion from 0-113 degrees and extension to zero degrees (or normal).  There was no objective evidence of pain or other additional limitations following repetitive motion.  And right knee x-rays were unremarkable.  X-rays of the right knee taken in October 2013 showed no bone abnormality.  The Veteran subsequently denied any knee instability on VA outpatient treatment in December 2013 when physical examination showed early patellofemoral arthrosis, intact cruciate ligaments, and "no obvious meniscal pathology."  

There is no indication in the record evidence that the Veteran's service-connected right knee disability was manifested by x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations (i.e., a 20 percent rating under DC 5024) such that an initial rating greater than 10 percent is warranted for this disability at any time during the appeal period.  See 38 C.F.R. § 4.71a, DC 5024 (2013).  It also appears that the Veteran was awarded an initial 10 percent rating for his service-connected right knee patellofemoral pain syndrome based on his complaints of right knee pain, swelling, and grinding, as well as his accounts of the functional impact that each has had on his usual occupational and daily activities.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 10 percent for his service-connected right knee patellofemoral pain syndrome at any time during the appeal period.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent for service-connected right knee patellofemoral pain syndrome have not been met.

The Veteran also is not entitled to a separate rating for recurrent subluxation or lateral instability associated with his service-connected right knee patellofemoral pain syndrome.  The record evidence does not show, and the Veteran does not contend, that he experiences either recurrent subluxation or lateral instability as a result of his service-connected right knee patellofemoral pain syndrome.  The evidence shows instead that the Veteran retained a significant amount of right knee motion.  The VA examination reports and outpatient treatment records associated with the Veteran's claim also have been negative for any knee ankylosis.  The record evidence also does not show, and the Veteran does not contend, that he experiences nonunion of the tibia and fibula as a result of his service-connected right knee patellofemoral pain syndrome.   The Veteran's right knee x-rays further have been negative repeatedly for evidence of arthritis.  Accordingly, the Board finds that a separate rating for other knee disability associated with the Veteran's service-connected right knee patellofemoral pain syndrome is not warranted.  See generally 38 C.F.R. §§ 4.71a, DC's 5003, 5024, and 5256-5262 (2013).

Right Ankle Disability

The Board next finds that the evidence supports assigning an initial 20 percent rating for the Veteran's service-connected right ankle strain.  The Veteran has contended that this disability is more disabling than currently evaluated.  The Board agrees.  The Veteran's service-connected right ankle disability currently is evaluated as 10 percent disabling prior to January 26, 2011, under DC 5271.  See 38 C.F.R. § 4.71a, DC 5271 (2013).  The record evidence shows that the Veteran's right ankle dorsiflexion was, at worst, 0 degrees on a July 2010 private Functional Capacity Evaluation.  This finding suggests that the Veteran had no right ankle dorsiflexion in July 2010.  The Board notes that such limitation of motion in the Veteran's right ankle more closely approximates marked limitation of motion and warrants the assignment of an initial 20 percent rating under DC 5271 for the Veteran's service-connected right ankle strain.  Id.

As noted in the Introduction, the Veteran testified during his July 2011 Board hearing that an award of an initial 20 percent rating for his service-connected right ankle strain would satisfy his appeal for a higher initial rating.  The Board notes that it granted the Veteran's higher initial rating claim for a service-connected right ankle strain in the November 2011 decision that subsequently was vacated in April 2014.  The January 2012 rating decision, which implemented the Board's November 2011 decision and assigned a 20 percent rating effective November 28, 2007, for the Veteran's service-connected right ankle strain, was not affected by the settlement agreement which vacated the Board's November 2011 decision.  The Board has considered additional evidence submitted by the Veteran since the November 2011 decision and finds that it does not merit the assignment of an initial rating greater than 20 percent for the Veteran's service-connected right ankle strain.  The Board notes in this regard that a 20 percent rating is the maximum rating available under DC 5271 and other potentially applicable DC's for evaluating ankle disabilities (in this case, DC 5270) must be considered in determining his entitlement to an initial rating greater than 20 percent.  See 38 C.F.R. § 4.71a, DC 5270 (2013).  The evidence received since the Board's November 2011 decision does not indicate that the Veteran's service-connected right ankle strain is manifested by any ankylosis of the right ankle (whether favorable or unfavorable) such that an initial rating greater than 20 percent is warranted under DC 5270.  Id.  As also noted in the Introduction, because this decision again grants an initial 20 percent rating for the Veteran's service-connected right ankle disability, this resolves the Veteran's appeal with respect to this claim.  See Hamilton, 4 Vet. App. at 544.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected lumbosacral spine disability, right knee patellofemoral pain syndrome, or for right ankle strain is not warranted.  The evidence shows that the Veteran has experienced the same level of disability with respect to his service-connected lumbosacral spine disability and right knee patellofemoral pain syndrome throughout the appeal period.  The evidence also supports assigning a higher initial 20 percent rating effective throughout the appeal period for the Veteran's service-connected right ankle strain.  It does not support assigning additional staged ratings for the service-connected right ankle strain.  Thus, consideration of additional staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected lumbosacral spine disability, right knee patellofemoral pain syndrome, or for right ankle strain.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that this decision again has awarded the Veteran the maximum schedular rating available for his service-connected right ankle strain under DC 5271.  This rating has been in effect since November 28, 2007, pursuant to the January 2012 rating decision which implemented the Board's prior grant of a higher initial 20 percent rating for this disability in November 2011.  See 38 C.F.R. § 4.124a, DC 5271.  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected lumbosacral spine disability, right knee patellofemoral pain syndrome, and for right ankle strain are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these service-connected disabilities.  This is especially true because the 10 percent ratings currently assigned for the Veteran's lumbosacral spine disability and right knee patellofemoral pain syndrome contemplate mild disability.  This also is especially true because the higher initial 20 percent rating assigned for the Veteran's service-connected right ankle strain contemplates marked limited motion of the right ankle.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran is employed at a VAMC and has been given reasonable accommodations with respect to his work duties based on his lumbosacral spine disability.  VA examinations in January 2011 noted only that the Veteran had lost 8 weeks of work in the prior year due to recovery from his spinal surgery.  The Veteran also was awarded a temporary total disability rating based on the need for convalescence following this surgery.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, as the record shows, the Veteran has been employed full-time throughout the appeal period.  As such, consideration of a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities under 38 C.F.R. § 4.16(a)-(b) is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (finding that TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Entitlement to an initial rating greater than 10 percent for a lumbar spine disability is denied.

Entitlement to an initial rating greater than 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to an initial 20 percent rating prior to January 26, 2011, for right ankle strain is granted, subject to the laws and regulations governing an award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


